Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 and 06/07/2022 is being considered by the examiner. Non-patent literatures in the IDS filed on 07/03/2019 are attached in parent application 14/770,765.
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 38,40, and 46 are directed to a species non-elected without traverse.  Accordingly, claims 32, 37, 38, 40, and 46 been cancelled.
Claims 29, 33, 34, 39, 42, 43, 47, 49-53, and 55-57 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 42 is withdrawn.  Claim 42, is longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 32, 37, 38, 40, and 46 are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The Office attempted to contact Att. Mark Davis on 06/08/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 42 Line 1 recites “claim 41”, such limitation has been replaced with --claim 29--.
Allowable Subject Matter
Claims 29, 33, 34, 39, 42, 43, 47, 49-53, and 55-57 are allowed.
The following is an examiner’s statement of reasons for allowance: Henry et al and Ho et al are the closest prior art to the claimed invention teaching a patient interface comprising a body adapted to form a seal with a user's face, the body comprising: an inner layer; an outer layer;  an insulation space defined by a space between the inner layer and outer layer; and a phase change material in the insulation space; and a coupling for fluid connection to a gas delivery system that, in use, provides a humidified air to the body; wherein the insulation space is sealed from an interior and an exterior of the patient interface, but fails to teach the claimed invention as a whole wherein a phase change temperature of the phase change material is, in use, configured to warm the humidified air in the body to reduce condensation within the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784